*918OPINION.
Love:
As set out in the findings of fact, the check for $25,000 given in settlement of the petitioner’s claim against his brother, did not reach the petitioner’s attorney until January 7,1924. Obviously, therefore, the respondent erred in including any part of that amount as income for the year 1923.
A copy of the deficiency notice was not attached to the petition herein, nor was it introduced in evidence at the hearing. Consequently, we are unable to determine the deficiency, if any, for the year 1923.
Judgment will be entered on 15 days’ notice, under Bule 50.
Considered by Smith and Littleton.